


Exhibit 10.8
SECOND AMENDMENT TO ADVISORY AGREEMENT OF
PHILLIPS EDISON GROCERY CENTER REIT I, INC.


This Second Amendment (this “Amendment”) is made effective as of November 3,
2015, to the Advisory Agreement (the “Advisory Agreement”), dated December 3,
2014 and amended on October 1, 2015, by and among Phillips Edison Grocery Center
REIT I, Inc., a Maryland corporation (formerly Phillips Edison - ARC Shopping
Center REIT Inc., the “Company”), Phillips Edison Grocery Center Operating
Partnership I, L.P., a Delaware limited partnership (formerly Phillips Edison -
ARC Shopping Center Operating Partnership L.P., the “Partnership”), and Phillips
Edison NTR LLC, a Delaware limited liability company (the “Advisor”).
Capitalized terms used but not defined herein will have the meanings ascribed to
such terms in the Advisory Agreement.
WHEREAS, the Company, the Partnership and the Advisor previously entered into
the Advisory Agreement; and
WHEREAS, the Company (acting through the Conflicts Committee) has evaluated the
performance of the Advisor and desires to renew the Advisory Agreement for an
additional one year period;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Advisory Agreement is hereby amended as follows:
1.
Amendment to Section 12.1. Section 12.1 of the Advisory Agreement shall be
deleted in its entirety and replaced as follows:



12.1    Term. This Agreement shall have a term ending December 3, 2016, and may
be renewed for an unlimited number of successive terms of no more than one year
upon mutual consent of the parties. The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor before renewing this
Agreement, and each such renewal shall be for a term of no more than one year.
Any such renewal must be approved by the Conflicts Committee.
2.
Limited Effect; No Modifications. This Amendment is effective as of the date
first set forth above. The amendment set forth above shall be limited precisely
as written and relate solely to the provisions of the Advisory Agreement in the
manner and to the extent described above. Except as expressly set forth herein,
nothing contained in this Amendment will be deemed or construed to amend,
supplement or modify the Advisory Agreement or otherwise affect the rights and
obligations of any party thereto, all of which remain in full force and effect.



[Remainder of page intentionally left blank.]    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
 
Phillips Edison Grocery Center REIT I, Inc.




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:Co-President
 
 
Phillips Edison Grocery Center Operating Partnership I, L.P.


By: Phillips Edison Grocery Center OP GP I LLC, its general partner


By: Phillips Edison Grocery Center REIT I, Inc., its sole member




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:Co-President
 
 
Phillips Edison NTR LLC




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:Co-President







